Name: 2001/355/EC: Commission Decision of 19 April 2001 concerning the extension of an exemption granted to Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1095)
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  Europe;  organisation of transport;  land transport;  European Union law
 Date Published: 2001-05-05

 Avis juridique important|32001D03552001/355/EC: Commission Decision of 19 April 2001 concerning the extension of an exemption granted to Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1095) Official Journal L 125 , 05/05/2001 P. 0045 - 0045Commission Decisionof 19 April 2001concerning the extension of an exemption granted to Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(2001) 1095)(Only the German text is authentic)(2001/355/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 98/91/EC of the European Parliament and of the Council(2), and in particular Article 8(2)(c) thereof,Whereas:(1) By Decision 97/848/EC of 3 December 1997 the Commission approved the request for an exemption submitted by the Federal Republic of Germany pursuant to Article 8(2)(c) of Directive 70/156/EEC concerning the production of glazing from a hard material (polycarbonate) and installation of the same in a type of vehicle.(2) The request for an extension of the exemption submitted by Germany on 14 June 2000 is justified by the fact that the measures needed to adapt the Directives which were the subject of that exemption have not yet come into force and the exemption should therefore be extended until the entry into force of the adaptations to those Directives and, in any case, for a maximum period of 24 months.(3) The measures provided for by this Decision are in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The exemption granted to Germany by Decision 97/848/EC is extended until the entry into force of the adaptations to the Directives concerned and, in any case, for a period not exceeding 24 months.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 19 April 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 11, 16.1.1999, p. 25.